DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that ” the first and second tubes have portions which are joined together, separated by a non-joined portion, wherein the tubes are mounted on the pump with non-joined portions fitted between the rotor and the first and second tracks respectively and a joined portion located on either side of the rotor.” It is not known how the first and second tubes can be both joined together and separated by a non-joined portion. Further, it is not known whether “non-joined portions” refers back to at least “a non-joined portion” recited previously in the claim, or to separate “non-joined portions”.  Further, it is not known whether “a joined portion” refers back to at least one of “portions which are joined together”, or a separate “joined portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens (U.S. Pat. 5,340,290, hereinafter “Clemens”).
Regarding claim 1, Clemens discloses a peristaltic pump comprising a rotor 18 (Fig. 3) rotatable by a motor (see col. 4, lines 55-59), a plurality of rollers (see Fig. 3; the rollers are located on rotor 18) rotatably mounted on the rotor (see Fig. 3 showing the rollers on the rotor and rotating along with the rotor as a hole) and first and second tracks 64 and 70 (Fig. 3) mounted on opposite sides of the rotor (i.e., track 64 is part of upper pump shoe 14 and track 70 is part of lower pump shoe 16, each of which is situated on an opposite side of the motor as illustrated in Fig. 2), wherein each track is moveable between a first position adjacent the rotor and a second position spaced from the rotor (i.e., each pump shoe, which includes its respective track, can be moved along vertical channels 48; therefore each track can be moved either into position adjacent the roller or in the opposite direction spaced away from the rotor; see col. 4, lines 63-66 and col. 5, lines 15-19) 
Regarding claim 2, Clemens discloses at least one stop member 50 (Fig. 3) which limits movement of the tracks between the first and second positions (i.e., neither of the blocks, which contain the tracks, can move further toward the rotor than allowed by the stop member 50).
Regarding claim 3, Diggins discloses that the first and second tracks are linked and moveable together such that as the first track moves towards the rotor, the second track moves away from the rotor and vice versa (i.e., the first and second blocks, which contain the tracks, are linked by channels 48 into which the first and second blocks must travel; the channels 48 enable the blocks to move independently but it is understood that a user may move the first track toward the rotor at the same time that the second track is moved away from the rotor by hand.
Regarding claim 4, Diggins discloses that the first and second tracks are linked by at least one connecting member (i.e., the first and second blocks, which contain the tracks, are linked by connecting members 41 and 43 located on the top pump shoe 14 and bottom pump shoe 16 respectively) slidably received in a block 42 mounted in a fixed position relative to the rotor (i.e., connecting members 41 and 43 slide within passage 48 of a block 42 which is mounted in fixed position so that the rotor may not move relative to the block 42).
Regarding claim 5, Clemens discloses at least one latch to selectively retain the tracks in their first and second positions (i.e., a cam assembly 20 holds and locks the blocks, which contain the tracks, in place; see col. 6, line 62 to col. 7, line 35 describing the operation of the cam assembly 20).
Regarding claims 6 and 7, in Clemens the tracks are configured for manual movement between the first and second positions (i.e., the blocks, which contain the tracks, may be moved either manually or by a cam assembly 20).
 Regarding claim 8, Clemens discloses a fluid management system which is understood to be capable of use in a medical procedure (the limitation “for use in a medical procedure” in the preamble recites an intended use that does not impart a structural limitation to the claim), comprising a peristaltic pump as claimed in any preceding claim (such as in claim 1), a first flexible tube 67 (Fig. 2) mounted between the first track and the rotor and a second flexible tube 66 (Fig. 2) mounted between the second track and the rotor, wherein the first tube is configured to supply liquid from a liquid reservoir to a channel in a medical instrument and the second tube is configured to apply suction to a channel in a medical instrument (the limitation “configured to supply liquid from a liquid reservoir (or suction) to a channel in a medical instrument” does not appear to impart a structural limitation to the claim, and to be anticipated by prior art, the first and second tubes must merely be capable of supplying liquid or suction to a channel in a medical instrument; Clemens discloses that the peristaltic pump is specifically suitable for pharmaceutical dispensing, dispensing of nutrient solutions, dosing, medical research diagnostic or research, which would be understood to encompass supplying liquid or suction in a medical context; see Clemens at col. 2, line 52 to col. 3, line 7).
Regarding claim 9, Clemens discloses that the first and second tubes have portions which are joined together (i.e., at the location of forks 78 which draw the first and second tubes into contact with one another; see Fig. 2), separated by a non-joined portion (i.e., where the tubes are spread apart by block 50 within the pump itself; see Fig. 2), wherein the tubes are mounted on the pump with non-joined portions fitted between the rotor and the first and second tracks respectively (as clearly shown in Fig. 2, the tubes 66 and 67 are mounted within tracks so that fluid within the tubes 66, 67 can be pumped by rollers) and a joined portion (i.e., the location of forks 78) located on either side of the rotor (see Fig. 2 showing that forks 78 are located on both the left and right side of the rotor as illustrated in the sectioned view).


Claims 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diggins (U.S. Pat. 4,333,088, hereinafter “Diggins”).
Regarding claim 1, Diggins discloses a peristaltic pump comprising a rotor 64a (Fig. 8) rotatable by a motor 64 (Fig. 7), a plurality of rollers 30b (Fig. 5) rotatably mounted on the rotor (as illustrated in Figs. 5 and 8) and first and second tracks mounted on opposite sides of the rotor (i.e., the ribs are formed by two sections of a tube block 62 which combine to clamp ribs 44a and 50a of tubing 44 and 50, respectively; see col. 6, lines 52-60), wherein each track is moveable between a first position adjacent the rotor and a second position spaced from the rotor (i.e., each track is part of a respective tube block 62, two of which are shown in Fig. 5; each tube block 62 can move between a first position shown in Fig. 5 and a second position shown in Fig. 6; as the tube blocks 62, which moves the tracks as well so that the tubes 44 and 50 are moved into position to contact the rollers 30b).
Regarding claim 2, Diggins discloses at least one stop member, such as pins 62b, which limit movement of the tracks between the first and second positions (i.e., the pins 62b travel within slots 62c to limit the movement of the tube blocks 62; see also col. 7, lines 51-54 disclosing that the amount of rotation of the blocks 62 is limited by the slots 62c interacting with pins 62b).
Regarding claim 5, Clemens discloses at least one latch to selectively retain the tracks in their first and second positions (i.e., pins 62b in slots 62c control the movement of the tracks between their first and second positions, holding the tracks in both positions as the pins 62b are moved to either side of slots 62c). 
Regarding claims 6 and 7, Diggins discloses that the tracks are configured for manual movement between the first and second positions (i.e., the tracks may be moved manually or automatically using solenoids 32, 34). 

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durrum (U.S. Pat. 4,365,943, hereinafter “Durrum”).
Regarding claim 1, Durrum discloses a peristaltic pump comprising a rotor 16 (Fig. 4) rotatable by a motor 14 (Fig. 1), a plurality of rollers 30b (Fig. 5) rotatably mounted on the rotor (as illustrated in Figs. 5 and 8) and first and second tracks mounted on opposite sides of the rotor (i.e., the ribs are formed by two sections of a tube block 62 which combine to clamp ribs 44a and 50a of tubing 44 and 50, respectively; see col. 6, lines 52-60), wherein each track is moveable between a first position adjacent the rotor and a second position spaced from the rotor (i.e., each track is part of a respective tube block 62, two of which are shown in Fig. 5; each tube block 62 can move between a first position shown in Fig. 5 and a second position shown in Fig. 6; as the tube blocks 62, which moves the tracks as well so that the tubes 44 and 50 are moved into position to contact the rollers 30b).
Regarding claim 2, Durrum discloses at least one stop member, such as pins 62b, which limit movement of the tracks between the first and second positions (i.e., the pins 62b travel within slots 62c to limit the movement of the tube blocks 62; see also col. 7, lines 51-54 disclosing that the amount of rotation of the blocks 62 is limited by the slots 62c interacting with pins 62b).
Regarding claim 8, Durrum discloses a fluid management system which is understood to be capable of use in a medical procedure (the limitation “for use in a medical procedure” in the preamble recites an intended use that does not impart a structural limitation to the claim), comprising a peristaltic pump as claimed in any preceding claim (such as in claim 1), a first flexible tube 74 (Fig. 4) mounted between the first track and the rotor and a second flexible tube 74 (Fig. 4) mounted between the second track and the rotor, wherein the first tube is configured to supply liquid from a liquid reservoir to a channel in a medical instrument and the second tube is configured to apply suction to a channel in a medical instrument (the limitation “configured to supply liquid from a liquid reservoir (or suction) to a channel in a medical instrument” does not appear to impart a structural limitation to the claim, and to be anticipated by prior art, the first and second tubes must merely be capable of supplying liquid or suction to a channel in a medical instrument; Durrum discloses, in col. 4, lines 50-52, that tubing may be connected to appropriate liquid supplies; it is understood that such liquid could be a medical liquid supplied in one tube and the pump could also be operated to provide suction to the other tube).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/24/2022